235 U.S. 496 (1915)
AMERICAN WATER SOFTENER COMPANY
v.
LANKFORD AND OTHERS, COMPOSING THE STATE BANKING BOARD OF THE STATE OF OKLAHOMA.
No. 418.
Supreme Court of United States.
Argued October 14, 15, 1914.
Decided January 5, 1915.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF OKLAHOMA.
*497 Mr. C. Wilfred Conard, with whom Mr. L.J. Roach was on the brief, for appellant.
Mr. Charles West, Attorney General of the State of Oklahoma, for appellees.
MR. JUSTICE McKENNA delivered the opinion of the court.
Appellant, on June 8, 1912, deposited with the Farmers' and Merchants' Bank of Sapulpa the sum of $3,337.50. The bank issued to appellant a certificate of deposit for the sum in the usual form.
The bank, which, it is alleged, was entitled to the benefits of the Oklahoma bank guaranty law, subsequently failed and was closed and taken possession of by appellees, composing the State Banking Board. The certificate of deposit was presented to the Banking Board and payment demanded out of the Depositors' Guaranty Fund or, if that fund should be insufficient, that there be issued to appellant a certificate of deposit. Both demands were refused and this suit was instituted to enjoin compliance with one or the other of the demands.
Motion was made by appellees to dismiss the bill on the ground that the court had no jurisdiction of the subject-matter of the action or of the persons of the defendants (appellees), the suit being one against the State of Oklahoma without its consent in violation of the provisions of the Eleventh Amendment to the Constitution of the United States.
The motion was granted on the authority of the court's opinion in Farish v. State Banking Board.
This appeal was then prosecuted.
The questions in this case are the same as those discussed and decided this day in Lankford, et al., Composing the State Banking Board, v. Platte Iron Works Company, *498 ante, p. 461, and on the authority of that case the decree in this is
Affirmed.
MR. JUSTICE PITNEY, with whom concurred MR. JUSTICE DAY, MR. JUSTICE VAN DEVANTER, and MR. JUSTICE LAMAR, dissenting.
For reasons expressed in the dissenting opinion in Lankford v. Platte Iron Works Company, this day decided, ante, p. 461, I am unable to concur in the opinion and judgment of the court in this case.